     Case 1:18-cv-00068 Document 514 Filed on 11/10/20 in TXSD Page 1 of 1
                               United States Courts
                             Southern District of Texas
                                    &/>ED
UNITED STATES DISTRICT COURT10, 2020
                     November                                       SOUTHERN DISTRICT OF TEXAS

                          David J. Bradley, Clerk of Court
                   Motion and Order for Admission Pro Hac Vice

      Division         Brownsville                           Case Number               1:18-cv-00068
                                            State of Texas et al


                                                    versus
                                      United States of America et al



           Lawyer’s Name                  Michael Joseph Dundas
                Firm                      Los Angeles City Attorney's Office
                Street                    200 N. Main Street.
          City & Zip Code                 CHE, Suite 700
         Telephone & Email                Los Angeles, CA 90012
      Licensed: State & Number            (213)978-8100 / Mike.Dundas@lacity.org
       Federal Bar & Number               California State Bar No. 226930


 Name of party applicant seeks to                                City of Los Angeles
 appear for:


                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:       11/9/2020         Signed:
                                     d:



 The state bar reports that the applicant’s status is:           Active


 Dated:      11/10/2020         Clerk’s signature    s| M. Mapps



               Order
                                                    This lawyer is admitted pro hac vice.

Dated:
                                                             United States District Judge
